BELCHER, Commissioner.
The conviction is for robbery; the punishment, seven and one-half years.
The state moves to dismiss this appeal on the ground that appellant did not give notice of appeal in open court and no notice of appeal appears in the minutes of the court.
The only notice of appeal appearing in the record is contained in an affidavit of appellant before a notary public in El Paso County which was filed with the clerk of the trial court on July 26, 1965.
This was not a compliance with the requirements of Art. 827, C.C.P., and did not confer jurisdiction upon this court. Anderson v. State, 165 Tex.Cr.R. 525, 309 S.W.2d 239; Reid v. State, Tex.Cr.App., 333 S.W.2d 139; Harper v. State, Tex.Cr.App., 366 S.W.2d 789.
The state’s motion is granted and the appeal is dismissed.
Opinion approved by the Court.